 



EXHIBIT 10.2
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (as it may be amended or modified from time to
time, this “Security Agreement”) is entered into as of April 29, 2008, by and
among PACIFIC SUNWEAR OF CALIFORNIA, INC., a California corporation (the
“Borrower”), PACIFIC SUNWEAR STORES CORP., a California corporation (“PSSC”),
MIRALOMA CORP., a California corporation (“Miraloma”), and each additional
entity that hereafter becomes a party to this Security Agreement by executing a
joinder substantially in the form of Annex E hereto (collectively with the
Borrower, PSSC and Miraloma, the “Grantors” and, each individually, a
“Grantor”), and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below.
PRELIMINARY STATEMENT
     Reference is hereby made (i) to the Credit Agreement dated as of April 29,
2008 (as it may be amended or modified from time to time, the “Credit
Agreement”) by and among the Borrower, the banks and financial institutions from
time to time party thereto as “Lenders” thereunder, the Administrative Agent, in
its capacity as “Administrative Agent” for the Lenders, and the other entities
from time to time party thereto; and (ii) the Guaranty dated as of April 29,
2008 (as it may be amended or modified from time to time, the “Subsidiary
Guaranty”) by and among PSSC and Miraloma (together with each additional entity
that hereafter becomes a party to such Subsidiary Guaranty, the “Guarantors”) in
favor of the Administrative Agent, in its capacity as “Administrative Agent” for
the Lenders.
     WHEREAS, it is a condition precedent to the Lenders’ willingness to make
loans and extend credit to the Borrower under the Credit Agreement that each
Grantor execute and deliver this Security Agreement and grant the security
interests herein provided, and each Grantor is entering into this Security
Agreement in order to induce the Lenders to make loans and extend credit to the
Borrower under the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants set forth herein, each of the Grantors and the
Administrative Agent, on behalf of the Lenders, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
     1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, the following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



     “Account” has the meaning set forth in Article 9 of the UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Cash Dominion Restoration Period” has the meaning set forth in the Credit
Agreement.
     “Cash Dominion Triggering Event” has the meaning set forth in the Credit
Agreement.
     “Collateral” has the meaning set forth in Article II.
     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Inventory or any
landlord of any Grantor for any real property where any Inventory is located, as
such landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.
     “Concentration Accounts” has the meaning set forth in Section 7.1.
     “Control” has the meaning set forth in Section 9-104 or 9-107 (as
applicable) of Article 9 of the UCC.
     “Control Agreement” has the meaning set forth in the Credit Agreement.
     “Deposit Account” has the meaning set forth in the Credit Agreement.
     “Document” has the meaning set forth in Article 9 of the UCC.
     “Effective Date” has the meaning set forth in the Credit Agreement.
     “Event of Default” means an event described in Section 5.1.
     “Excluded Accounts” has the meaning set forth in the Credit Agreement.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “General Intangibles” has the meaning set forth in Article 9 of the UCC.
     “Inventory” has the meaning set forth in Article 9 of the UCC.
     “Payment Intangible” has the meaning set forth in Article 9 of the UCC.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Secured Obligations” means all “Secured Obligations” under and as defined
in the Credit Agreement and all obligations of the Guarantors under the
Subsidiary Guaranty, in each

2



--------------------------------------------------------------------------------



 



case, whether such obligations are due or to become due, now existing or
hereafter arising, direct or indirect or absolute contingent.
     “Securities Account” has the meaning set forth in Article 8 of the UCC.
     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     To secure the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all Secured Obligations, each Grantor hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of itself and the Lenders, a security interest in all of its right,
title and interest in, to the following personal property and other assets,
whether now owned by, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), regardless of
where located (all of which (excluding the Excluded Collateral) will be
collectively referred to as the “Collateral”):

  (i)   all cash and cash equivalents;     (ii)   all Credit Card Accounts;    
(iii)   all Deposit Accounts and Securities Accounts;     (iv)   all Inventory;
    (v)   all Documents relating to Inventory; and     (vi)   all accessions to,
substitutions for and replacements, proceeds, insurance proceeds and products of
the foregoing.

     Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (the “Excluded Collateral”): any of such Grantor’s
rights or interests in or under, any license, contract, permit, Instrument,
security or franchise to which such Grantor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract, permit, Instrument, security
or franchise, result in a breach of the terms of, or constitute a default under,
such license, contract, permit, Instrument, security or franchise (other than to
the extent that any such term would be rendered ineffective pursuant to the UCC
or any other applicable law (including the bankruptcy code) or principles of
equity); provided, that (i) immediately upon the ineffectiveness, lapse or
termination of any such

3



--------------------------------------------------------------------------------



 



provision the Collateral shall include, and such Grantor shall be deemed to have
granted a security interest in, all such rights and interests as if such
provision had never been in effect and (ii) to the extent that any such license,
contract, permit, Instrument, security, franchise would otherwise constitute
Collateral (but for the provisions of this paragraph), all proceeds resulting
from the sale or disposition by any Grantor of any rights of such Grantor under
such license, contract, permit, Instrument, security or franchise shall
constitute Collateral.
     In addition to the security interest granted pursuant to this Article II,
for the purpose of enabling the Administrative Agent to exercise the rights and
remedies under Article V hereof at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor (to the
extent (and only to the extent) such Grantor is lawfully able to do so without
breaching the terms of or defaulting in its obligations under any license,
contract, permit, Instrument, security or franchise related to any Licensed
Asset) hereby (a) grants to the Administrative Agent an irrevocable,
nonexclusive license (exerciseable without payment of any royalty or other
compensation to any Grantor) to use to the extent (and only to the extent)
necessary for the sale, disposition, collection or other realization by the
Administrative Agent of any Collateral: (i) all General Intangibles of such
Grantor (including contract rights) and (ii) all of such Grantor’s books,
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records relating to any of the Collateral (the
assets described in the foregoing clauses (i) and (ii) collectively, the
“Licensed Assets”) and (b) agrees to grant the Administrative Agent access to
(and, to the extent applicable, copies of) the Licensed Assets at all times
after the occurrence and during the continuation of an Event of Default in order
to enable the Administrative Agent to exercise any of the rights and remedies
described in Article V hereof.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Administrative Agent and the
Lenders that:
     3.1. Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder (except
for minor defects in title that do not interfere with such Grantor’s ability to
conduct its business as currently conducted or to utilize such Collateral for
its intended purpose or such other defects as, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect), free and clear
of all Liens except for Liens permitted under Section 4.1(e) hereof or
Section 6.02 of the Credit Agreement, and has full power and authority to grant
to the Administrative Agent the security interest in such Collateral pursuant
hereto. The UCC-1 financing statement filed against such Grantor in the offices
listed on Annex A is sufficient to perfect the security interest in favor of the
Administrative Agent in that Collateral of such Grantor in which a security
interest may be perfected by filing, subject only to Liens permitted under
Section 4.1(e).
     3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number (if any) are set
forth on Annex B.

4



--------------------------------------------------------------------------------



 



     3.3. Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), is disclosed on Annex B.
     3.4. Distribution Centers; Location of Records. The mailing address and
location of each distribution center owned or leased by any Grantor (and, with
respect to each leased distribution center, the name and mailing address of the
landlord) is listed on Annex B. All books and records relating to the Collateral
are held at the locations listed on Annex B.
     3.5. Deposit Accounts and Securities Accounts. All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Annex C.
     3.6. Credit Card Processors. The name and address of each Credit Card
Processor that is obligated to any Grantor in respect of any Credit Card Account
is listed on Annex D.
     3.7. Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Such Grantor has not, during the past five years, been a party
to any merger or consolidation or, except as described on Annex B, been known by
or used any other corporate or fictitious name.
     3.8. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Lenders as the
secured party and (b) as permitted by Section 4.1(e).
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
     4.1. General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records, in all material respects, with respect to the
Collateral owned by it, and furnish to the Administrative Agent, with sufficient
copies for each of the Lenders, such reports relating to such Collateral as
required by the Loan Documents.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements in order to
maintain a first priority perfected security interest in the Collateral owned by
such Grantor. Any financing statement filed by the Administrative Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate such
Grantor’s Collateral by any description which reasonably approximates the
description contained in this Security Agreement, and (ii) contain any other
information required by Article 9 of the UCC for the sufficiency or filing
office acceptance of any financing statement

5



--------------------------------------------------------------------------------



 



or amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Such Grantor also agrees to furnish any such information to the Administrative
Agent promptly upon request. Such Grantor also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
          (c) Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as required
by the Loan Documents, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as required pursuant to the Loan Documents. Such
Grantor also agrees to take any and all actions reasonably necessary to defend
title to the Collateral against all persons and to defend the security interest
of the Administrative Agent in its Collateral and the priority thereof against
any Lien not expressly permitted hereunder.
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Section 6.06 of the Credit Agreement or
otherwise pursuant to the Loan Documents.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
the Loan Documents, (ii) Permitted Encumbrances and (iii) Liens permitted
pursuant to Section 6.02(h) of the Credit Agreement.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except as permitted by Section 4.1(e).
          (g) Locations. Such Grantor will not maintain any Inventory owned by
it at any location other than stores or facilities owned or leased by a Grantor
(other than (i) Inventory in transit and (ii) offsite storage sites from time to
time used by certain stores of such Grantor, provided that (x) the book value of
Inventory located at each such storage site does not at any time exceed $250,000
and (y) the aggregate book value of Inventory located at all such storage sites
used by all Grantors does not at any time exceed $500,000).
          (h) Compliance with Terms. Such Grantor will perform and comply with,
in all material respects, all obligations in respect of the Collateral owned by
it and all agreements to which it is a party or by which it is bound relating to
such Collateral.

6



--------------------------------------------------------------------------------



 



     4.2. Credit Card Accounts. Such Grantor will comply in all material
respects with the provisions of Section 5.13 of the Credit Agreement with
respect to all credit card processing agreements to which such Grantor is a
party.
     4.3. Inventory. Such Grantor will use commercially reasonable efforts to
maintain, preserve, protect and keep its Inventory in good and saleable
condition, except for damaged or defective goods arising in the ordinary course
of such Grantor’s business.
     4.4. No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
     4.5. Insurance. (a) All insurance policies maintained by the Grantors with
respect to the Collateral, and all business interruption policies maintained by
the Grantors, shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through endorsements in form
and substance reasonably satisfactory to the Administrative Agent, which provide
that: (i) all proceeds thereunder with respect to any Collateral in excess of
$1,000,000 per occurrence shall be payable to the Administrative Agent; and
(ii) with respect to any property and casualty policy with respect to Inventory,
such policy and the related loss payable or mortgagee clauses may not be
canceled or terminated prior to the expiration date of such policy without at
least thirty days prior written notice given to the Administrative Agent. All
general liability policies maintained by the Grantors shall name the
Administrative Agent (for the benefit of the Administrative Agent and the
Lenders) as an additional insured.
          (b) All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Borrower’s expense.
     4.6. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts for a period of 60 days after the Effective Date (or for a
period of 60 days after the execution date of such lease, as applicable) to
obtain a Collateral Access Agreement from the lessor of each headquarters site
and each Leased Distribution Center (other than the Kansas Distribution
Facility) (collectively, the “Specified Sites”) which agreement or letter shall
provide access rights, contain a waiver or subordination of Liens or claims that
the landlord or mortgagee may assert against the Collateral at that location,
and shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent. Such Grantor shall timely and fully pay and perform its
obligations in all material respects under all leases under which Grantor is a
lessee relating to any Specified Site where any Collateral is or may be located.
     4.7. Control Agreements. Contemporaneously with the execution of this
Security Agreement, the Grantors have delivered to the Administrative Agent
Control Agreements with respect to each of the Deposit Accounts listed on Part A
of Annex C attached hereto.

7



--------------------------------------------------------------------------------



 



     4.8. Change of Name or Location; Change of Fiscal Year. Such Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices, or the location of its
records concerning the Collateral, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization, in each case, unless the Administrative Agent shall have
received at least ten Business Days prior written notice of such change. Such
Grantor shall not change its fiscal year which currently ends on the Saturday
closest to January 31 of each calendar year.
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
          (a) Events of Default. The occurrence of any “Event of Default” under,
and as defined in, the Credit Agreement shall constitute an Event of Default
hereunder.
     5.2. Remedies.
          (a) Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies:
               (i) those rights and remedies provided in this Security
Agreement, the Credit Agreement, or any other Loan Document; provided that, this
Section 5.2(a) shall not be understood to limit any rights or remedies available
to the Administrative Agent and the Lenders prior to an Event of Default;
               (ii) those rights and remedies available to a secured party under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement; and
               (iii) without notice (except as specifically provided in
Section 8.1 or in the Loan Documents), demand or advertisement of any kind to
any Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable.
          (b) In addition to (and without limitation of) all of the rights of
the Administrative Agent set forth herein, after the occurrence of a Cash
Dominion Triggering Event and until such time as a Cash Dominion Restoration
Period shall have occurred the Administrative Agent shall have all of the rights
set forth in Section 7.2 (it being understood, for the avoidance of doubt, that
notwithstanding anything to the contrary set forth in the Loan Documents, the
Administrative Agent shall have the right to give notice of control under any

8



--------------------------------------------------------------------------------



 



Control Agreement or any Processor Control Agreement/Letter only after the
occurrence of a Cash Dominion Triggering Event and before the completion of a
Cash Dominion Restoration Period and the Administrative Agent does not have the
right to give any such notice of control during any other period.)
          (c) The Administrative Agent, on behalf of the Lenders, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
          (d) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Lenders,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.
          (e) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and Lenders), with respect
to such appointment without prior notice or hearing as to such appointment.
          (f) If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full, there remain Swap Obligations to any
Lender or any of its Affiliates outstanding, the applicable Lenders and their
applicable Affiliates may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.
          (g) Notwithstanding the foregoing, neither the Administrative Agent
nor the Lenders shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
     5.3. Grantor’s Obligations Upon Event of Default. Upon the request of the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, each Grantor will:
          (a) assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;

9



--------------------------------------------------------------------------------



 



          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and
          (c) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Credit Card
Accounts; (ii) trial balances; and (iii) a test verification of Credit Card
Accounts.
ARTICLE VI
CREDIT CARD ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
     6.1. Credit Card Account Verification. The Administrative Agent may at any
time, in the Administrative Agent’s own name, in the name of a nominee of the
Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with Credit Card Processors of any Grantor to
verify with such Persons, to the Administrative Agent’s reasonable satisfaction,
the existence, amount, terms of, and any other matter relating to, Credit Card
Accounts.
     6.2. Authorization for Secured Party to Take Certain Action.
          (a) Subject to the provisions of Section 6.2(b), each Grantor
irrevocably authorizes the Administrative Agent and appoints the Administrative
Agent as its attorney in fact (i) to execute on behalf of such Grantor as debtor
and to file financing statements necessary or desirable in the Administrative
Agent’s reasonable discretion to perfect and to maintain the perfection and
priority of the Administrative Agent’s security interest in the Collateral,
(ii) to endorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its reasonable discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Sections 7.2 and 7.3, (v) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for Permitted Encumbrances and
Liens permitted under Section 6.02(h) of the Credit Agreement), (vi) to contact
Credit Card Processors, (vii) to demand payment or enforce payment of Credit
Card Accounts in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to Credit Card Accounts or the proceeds of the sale of Inventory,
(viii) to exercise rights and remedies with respect to the collection of Credit
Card Accounts and other Collateral, (ix) to settle, adjust, compromise, extend
or renew Credit Card Accounts, (x) to settle, adjust or compromise any legal
proceedings brought to collect Credit Card Accounts, (xi) to prepare, file and
sign such Grantor’s name on a proof of claim in

10



--------------------------------------------------------------------------------



 



bankruptcy or similar document against any Credit Card Processor of such
Grantor, (xii) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
Credit Card Accounts or Inventory, (xiii) to change the address for delivery of
mail addressed to such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xiv) to do all other acts and things reasonably necessary to carry
out this Security Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Lenders, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent agrees that, except for the powers granted in
(x) Sections 6.2(a)(i), 6.2(a)(iii), 6.2(a)(vi) (in the case of such
Section 6.2(a)(vi), solely with respect to Credit Card Account verification as
provided in Section 6.1) and 6.2(a)(xiv) which may be exercised by the
Administrative Agent at any time and (y) Sections 6.2(a)(ii) and 6.2(a)(iv)
which may be exercised by the Administrative Agent at any time after the
occurrence of a Cash Dominion Triggering Event and until the completion of a
Cash Dominion Restoration Period, the Administrative Agent shall not exercise
any power or authority granted to it under Section 6.2(a) unless an Event of
Default has occurred and is continuing.
     6.3. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; CREDIT CARD
PROCESSORS; DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS
     7.1. Collection of Credit Card Accounts. The Borrower has established
certain Deposit Accounts with Bank of America, N.A. into which cash, checks,
electronic funds transfers and other similar payments relating to or
constituting payments made in respect of

11



--------------------------------------------------------------------------------



 



Credit Card Accounts are and will continue to be deposited (the “Concentration
Accounts”), which Concentration Accounts are identified as such on Annex D. Each
Grantor shall cause all payments and other proceeds in respect of Credit Card
Accounts to be remitted directly to the Concentration Accounts (subject to the
Administrative Agent’s right following the occurrence of a Cash Dominion
Triggering Event until the completion of a Cash Dominion Restoration Period
related thereto to direct Credit Card Processors to remit payments in respect of
Credit Card Accounts directly to the Administrative Agent.
     7.2. Cash Dominion. At any time after the occurrence of a Cash Dominion
Triggering Event and until the completion of the Cash Dominion Restoration
Period related thereto, the Administrative Agent shall have the right (i) to
declare that full cash dominion is in effect, (ii) to give a notice of sole
control or other instruction under any Processor Control Agreement/Letter,
(iii) to notify each banking institution, securities broker or securities
intermediary at which any Grantor maintains Deposit Accounts (including the
Concentration Accounts) or Securities Accounts (in each case, other than
Excluded Accounts) with respect to which there is a Control Agreement, that
(A) the Administrative Agent has taken full dominion and control over all
Deposit Accounts and Securities Accounts (in each case, other than Excluded
Accounts) with respect to which there is a Control Agreement, and all funds from
time to time on deposit therein, (B) such banking institutions, securities
brokers and securities intermediaries shall follow all instructions given by the
Administrative Agent with respect to such Deposit Accounts and Securities
Accounts, and (C) such banking institutions shall remit directly to the
Administrative Agent on a daily basis (or on such other basis as the
Administrative Agent shall direct) all funds from time to time deposited into
such Deposit Accounts and Securities Accounts, and (iv) to automatically apply,
on a daily basis, all funds remitted to the Administrative Agent from such
Deposit Accounts and Securities Accounts, and all other proceeds of the
Collateral, to repay the Loans and other Obligations in accordance with
Sections 2.10(b) and 2.18 of the Credit Agreement.
     7.3. Application of Collateral Proceeds. In the case of any sale or other
disposition of Collateral by the Administrative Agent in the exercise of its
remedies provided herein or in any other Loan Document, the proceeds of such
sale or other disposition shall be applied in accordance with Section 2.18 of
the Credit Agreement. In the event that the proceeds from any sale or other
disposition of Collateral are insufficient to pay all Secured Obligations in
full, the Grantors shall remain liable for any deficiency, including any
attorneys’ fees and other expenses incurred by the Administrative Agent or any
Lender to collect such deficiency.
     7.4. Restoration of Pre-Cash Dominion Triggering Event Cash Management. If
the Administrative Agent has given any notice of full dominion or sole control
or other similar instruction under any Processor Control Agreement/Letter or
under any Control Agreement after the occurrence of a Cash Dominion Triggering
Event, then upon the completion of the Cash Dominion Restoration Period with
respect thereto, the Administrative Agent shall take all necessary actions
and/or refrain from taking actions, in each case to permit the Grantors to
regain access to and to have the right to direct the disposition of the funds
and securities held in or subject to the Deposit Accounts, Securities Accounts
and Credit Card Processor Agreements over which the Administrative Agent had
exercised full dominion and control, which actions shall include (i) executing
amendments to the applicable Control Agreements and/or Processor Control
Agreements/Letters (or, subject to the immediately following sentence,
replacements of

12



--------------------------------------------------------------------------------



 



the applicable Control Agreements and/or Processor Control Agreements/Letters)
to effect the foregoing and (ii) giving notices and instructions to
counterparties to the applicable Control Agreements and/or Processor Control
Agreements/Letters to effect the foregoing; provided that after giving effect to
the execution of such amendments and delivery of notices and instructions, the
Administrative Agent shall continue to have all rights under Section 7.2 at any
time after the occurrence of a subsequent Cash Dominion Triggering Event and
until the completion of the Cash Dominion Restoration Period with respect
thereto. Without limiting the generality of the foregoing, with respect to any
Processor Control Agreement/Letter or Control Agreement (collectively, “Existing
Control Agreements”) existing as of the occurrence of any Cash Dominion
Triggering Event, if, following the completion of the Cash Dominion Restoration
Period with respect to such Cash Dominion Triggering Event, the Grantors shall
have obtained a replacement Processor Control Agreement/Letter or Control
Agreement (as applicable) with respect to such Existing Control Agreement, the
Administrative Agent shall deliver a notice to the applicable financial
institution or Credit Card Processor terminating such Existing Control
Agreement; provided, that the Administrative Agent shall have no obligation to
deliver such notice of termination until such time as the Grantors shall have
delivered to the Administrative Agent a replacement Processor Control
Agreement/Letter or Control Agreement (as applicable) with respect to such
Existing Control Agreement.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Lender arising out of the
repossession, retention or sale of the Collateral, except such as arise out of
the gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
     8.2. Limitation on Administrative Agent’s and Lenders’ Duty with Respect to
the Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent

13



--------------------------------------------------------------------------------



 



nor any Lender shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Administrative Agent or such Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Credit
Card Processors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Credit Card Processors and other Persons obligated on Collateral
directly or through the use of collection agencies and other collection
specialists, (v) to advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature, (vi) to contact other Persons, whether or not in the same business as
such Grantor, for expressions of interest in acquiring all or any portion of
such Collateral, (vii) to hire one or more professional auctioneers to assist in
the disposition of Collateral, whether or not the Collateral is of a specialized
nature, (viii) to dispose of Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.
     8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Credit Card
Accounts, that certain of the Credit Card Accounts may be or become
uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Credit Card Account may exceed the amount that
reasonably may be expected to be recovered with respect to a Credit Card
Account. In view of the foregoing, each Grantor agrees that the Administrative
Agent may at any time and from time to time, if an Event of Default has occurred
and is continuing, compromise with the obligor on any Credit Card Account,
accept in full payment of any Credit Card Account such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Credit Card Account,

14



--------------------------------------------------------------------------------



 



and any such action by the Administrative Agent shall be commercially reasonable
so long as the Administrative Agent acts in good faith based on information
known to it at the time it takes any such action.
     8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.
     8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.2, 4.5, 4.6, 4.7, 4.8, 5.3, or 8.7 or in Article VII will cause
irreparable injury to the Administrative Agent and the Lenders, that the
Administrative Agent and Lenders have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the Lenders to seek and obtain specific performance of
other obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.
     8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) or
otherwise permitted under the Loan Documents and notwithstanding any course of
dealing between any Grantor and the Administrative Agent or other conduct of the
Administrative Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1(d) or otherwise permitted under
the Loan Documents) shall be binding upon the Administrative Agent or the
Lenders unless such authorization is in writing signed by the Administrative
Agent.
     8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Administrative Agent or any Lender to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Lenders until the Secured Obligations have been
paid in full.
     8.8. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid

15



--------------------------------------------------------------------------------



 



without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
     8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
     8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and
permitted assigns (including all persons who become bound as a debtor to this
Security Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Administrative Agent. No sales
of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein permitted by the Loan Documents shall in any manner impair the Lien
granted to the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, hereunder.
     8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
     8.12. Taxes and Expenses. Any material taxes (including income taxes)
payable or ruled payable by Federal or State authority in respect of this
Security Agreement shall be paid by the Grantors, together with interest and
penalties, if any. The Grantors shall reimburse the Administrative Agent for any
and all reasonable out-of-pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees and reasonable time
charges of attorneys, paralegals, auditors and accountants who may be employees
of the Administrative Agent) paid or incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

16



--------------------------------------------------------------------------------



 



     8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
     8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations (other than
Unliquidated Obligations) have been indefeasibly paid and performed in full and
all outstanding Letters of Credit have expired or terminated or have been cash
collateralized in accordance with the terms of the Credit Agreement and no
commitments of the Administrative Agent or the Lenders which would give rise to
any Secured Obligations are outstanding.
     8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.
     8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
     8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY

17



--------------------------------------------------------------------------------



 



AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     8.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
reasonable expenses of litigation or preparation therefor whether or not the
Administrative Agent or any Lender is a party thereto) imposed on, incurred by
or asserted against the Administrative Agent or the Lenders, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral, in each case except such as arise out of
the gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction.
     8.20. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
     8.21. Lien Absolute. All rights of the Administrative Agent hereunder, and
all obligations of each Grantor hereunder, shall be absolute and unconditional
irrespective of:
          (a) any lack of validity or enforceability of the Credit Agreement,
any other Loan Document or any other agreement or instrument governing or
evidencing any Secured Obligations;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing any Secured Obligations;
          (c) any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Secured Obligations;
          (d) the insolvency of any Person; or
          (e) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Grantor.
     8.22. Release.
          (a) At the time provided in Section 9.02(c)(i)(A) of the Credit
Agreement, the Collateral shall be released from the Lien created hereby and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall

18



--------------------------------------------------------------------------------



 



deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
          (b) If the Administrative Agent shall be directed or permitted
pursuant to Section 9.02(c)(i)(B), (C) or (D) of the Credit Agreement to release
any Lien created hereby upon any Collateral (including any Collateral sold or
disposed of by any Grantor in a transaction permitted by the Credit Agreement),
such Collateral shall be released from the Lien created hereby to the extent
provided under, and subject to the terms and conditions set forth in,
Section 9.02(c)(i)(B), (C) or (D) of the Credit Agreement. In connection
therewith, the Administrative Agent, at the request and sole expense of the
Grantors, shall execute and deliver to the Grantors all releases or other
documents, including, without limitation, UCC termination statements, reasonably
necessary or desirable for the release of the Lien created hereby on such
Collateral. If the Administrative Agent shall be directed or permitted pursuant
to Section 9.02(c)(ii)(B) of the Credit Agreement to release any Grantor from
its obligations, at the request and sole expense of the Grantors, such Grantor
shall be released from its obligations.
     8.23. Joinder. Any other Subsidiary of the Borrower that is required to
become a party to the Agreement pursuant to Section 5.14 of the Credit Agreement
may become a party hereto by executing and delivering to the Administrative
Agent a joinder hereto substantially in the form of Annex E hereto and upon the
execution and delivery of such joinder to the Administrative Agent such
Subsidiary shall be become a “Grantor” hereunder and shall become bound by the
terms and provisions hereof with the same force and effect as if originally
named a Grantor herein. The obligations each Grantor hereunder shall remain in
full force and effect notwithstanding the additional of any new Grantor
hereunder.
ARTICLE IX
NOTICES
     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantors
at the notice address set forth on Annex B hereto, and to the Administrative
Agent and the Lenders at the addresses set forth in accordance with Section 9.01
of the Credit Agreement.
     9.2. Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

19



--------------------------------------------------------------------------------



 



ARTICLE X
THE ADMINISTRATIVE AGENT
     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Page Follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed
this Security Agreement as of the date first above written.

            GRANTORS:


PACIFIC SUNWEAR OF CALIFORNIA, INC.
      By:   /s/ Michael L. Henry         Michael L. Henry        Chief Financial
Officer and Secretary        PACIFIC SUNWEAR STORES CORP.
      By:   /s/ Michael L. Henry         Michael L. Henry        Chief Financial
Officer and Secretary        MIRALOMA CORP.
      By:   /s/ Michael L. Henry         Michael L. Henry        Chief Financial
Officer and Secretary        ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Joseph A. Lisack         Joseph A. Lisack        Vice President 
   

